UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4374



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEREK SHAY ENLOE, a/k/a Derek Shea Enloe,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:04-cr-00068-ALL)


Submitted:   September 17, 2007           Decided:   October 10, 2007


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William R. Terpening, ANDERSON TERPENING, PLLC, Charlotte, North
Carolina, for Appellant. Richard Lee Edwards, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Derek Shay Enloe appeals his conviction after a jury

found him guilty of corruptly endeavoring to influence and impede

the due administration of justice by asking another person to

testify falsely and corruptly attempting to persuade another person

with intent to influence the testimony of that other person in an

official proceeding, in violation of 18 U.S.C. §§ 1503, 1512(b)(1)

(2000).   Enloe was sentenced to concurrent terms of thirty-three

months’ imprisonment.     Enloe's attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting, in his

opinion, there are no meritorious grounds for appeal but raising

the issues of whether the evidence was sufficient to convict Enloe

and   whether   the   verdict   should    be   reversed   because   it   was

inconsistent.    The Government has not filed an answering brief.

Enloe was advised of his right to file a pro se supplemental brief

but has not done so.     Finding no reversible error, we affirm.

           To determine if there was sufficient evidence to support

a conviction, this Court considers whether, taking the evidence in

the light most favorable to the Government, substantial evidence

supports the jury’s verdict.      Glasser v. United States, 315 U.S.

60, 80 (1942).    This Court has “defined ‘substantial evidence’ as

‘evidence that a reasonable finder of fact could accept as adequate

and sufficient to support a conclusion of a defendant’s guilt

beyond a reasonable doubt.’” United States v. Smith, 451 F.3d 209,


                                  - 2 -
216 (4th Cir.), cert. denied, 127 S. Ct. 197 (2006) (quoting United

States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc)).

This Court reviews permits the “government the benefit of all

reasonable inferences from the facts proven to those sought to be

established.”    United States v. Tresvant, 677 F.2d 1018, 1021 (4th

Cir. 1982).     In resolving issues of substantial evidence, this

Court   does   not   weigh    evidence     or   reassess    the     factfinder’s

assessment of witness credibility.           See United States v. Saunders,

886 F.2d 56, 60 (4th Cir. 1989).            After thoroughly reviewing the

record and taking the evidence in the light most favorable to the

Government,    we    find    that   substantial     evidence      supports      the

convictions.

           Enloe’s counsel also raises the issue of whether it was

inconsistent for the jury to find Enloe guilty of improperly

influencing    testimony     and    yet    acquit   him    of    the   charge    of

threatening a federal officer.        The Supreme Court in United States

v.   Powell,   469   U.S    57   (1984),     affirmed     the    principle    that

“[c]onsistency in the verdict is not necessary.                 Each count in an

indictment is regarded as if it was a separate indictment.”                  Id. at

62 (quoting Dunn v. United States, 284 U.S. 390, 393 (1932)).                    We

find the issue is without merit.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the district court's judgment.                  This


                                     - 3 -
court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel's motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 4 -